REASONS FOR ALLOWANCE
1.	The following is an examiner’s statement of reasons for allowance: In view of the previous amendments and Applicant’s arguments, the rejection of claims 31-60 under 35 U.S.C.  112 (b) as being indefinite is overcome as the claims have been amended to recite that the barcode molecules that are attached to a support within a microwell of the array comprise a common barcode sequence, and therefore the claims are definite.  As previously indicated, the claimed invention is novel and unobvious over the closest prior art of Saxanov, S. (U.S. Patent Pub. No. 2012/0316074, which became U.S. Patent No. 9,347,059), and Robins et al. (U.S. Patent Pub. No. 2014/0322716).  In addition, the prior art of Church et al. (U.S. Patent No. 9,902,950, cited on IDS of 1/14/2021) was also determined to be of particular interest to the currently claimed invention but does not teach or suggest a system for nucleic acid processing as currently claimed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany an issue fee.  Such admissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence
2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to David C. Thomas whose telephone number is 571-272-3320 and whose fax number is 571-273-3320.  The examiner can normally be reached on 5 days, 9-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/David C Thomas/
Primary Examiner, Art Unit 1637